Exhibit 10.2

 

TENNESSEE COMMERCE BANK

AMENDED and RESTATED

EMPLOYMENT AGREEMENT

For MICHAEL R. SAPP

 

This Amended and Restated Employment Agreement (the “Agreement”) is made as of
this 30th day of December, 2008 (the “Effective Date”), by and between Tennessee
Commerce Bank, (the “Bank” or “Employer”), and Michael R. Sapp (the
“Executive”).

 

WITNESSETH:

 

WHEREAS, the Bank and the Executive were parties to an Employment Agreement
dated January 19, 2006 (the “Prior Employment Agreement”);

 

WHEREAS, the Bank and the Executive wish to amend and restate the Prior
Employment Agreement; and

 

WHEREAS, the Bank desires to continue the services of and employ the Executive,
and the Executive desires to continue to provide services to the Bank, pursuant
to the terms and conditions of this Agreement; and

 

WHEREAS this Amended and Restated Plan is intended to comply with the
requirements of Internal Revenue Code Section 409A. Accordingly, the intent of
the parties hereto is that the Plan shall be operated and interpreted consistent
with the requirements of Section 409A.

 

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, the Bank and the Executive agree as follows:

 

1.             Employment. Upon the terms and subject to the conditions
contained in this Agreement, the Executive agrees to provide full-time services
for the Employer during the term of this Agreement, and the Executive hereby
accepts such employment. Executive agrees to devote his best efforts to the
business of the Employer, and shall perform his duties in a diligent,
trustworthy, and business-like manner, all for the purpose of advancing the
business of the Employer. Notwithstanding the above, the Executive may engage in
other business interests or investments which do not materially prevent the
Executive from performing his contemplated services hereunder on behalf of the
Employer and which do not conflict with any duty or obligation Executive owes to
the Employer under this Agreement. The Executive is currently serving as a
director of each of the Employer. The Employer shall nominate the Executive for
election as a director at such times as necessary so that the Executive will, if
elected by stockholders, remain a director of the Employer throughout the term
of this Agreement. The Executive hereby consents to serving as a director and to
being named as a director of the Employer in documents filed with the Securities
and Exchange Commission. The board of directors of each of the Employer and the
Bank shall undertake every lawful effort to ensure that the Executive continues
throughout the term of employment to be elected or reelected as a director of
the Bank. The Executive shall be deemed to have resigned as a director of each
of the Employer and the Bank effective immediately after termination of the
Executive’s employment under Section 6 of this Agreement, regardless of whether
the Executive submits a formal, written resignation as director.

 

2.             Definitions. For purposes of this Agreement, the following terms
shall have the meanings specified below.

 

“Change in Control” shall mean: a change in the ownership or effective control
of the Employer, or in the ownership of a substantial portion of the assets of
the Employer, as such change is defined in Treasury Regulation
§1.409A-3(i)(5) or any subsequently applicable Treasury Regulation.

 

“Cause” shall mean (a) fraud; (b) embezzlement; (c) conviction of the Executive
of any felony; (d) a material breach of, or the willful failure or refusal by
the Executive to perform and discharge

 

--------------------------------------------------------------------------------


 

the Executive’s duties, responsibilities and obligations under this Agreement;
(e) any act of moral turpitude or willful misconduct by the Executive intended
to result in personal enrichment of the Executive at the expense of the
Employer, or any of its affiliates or which has a material adverse impact on the
business or reputation of the Employer or any of its affiliates (such
determination to be made by the Board in its reasonable judgment);
(f) intentional material damage to the property or business of the Employer;
(g) gross negligence; or (h) the ineligibility of the Executive to perform his
duties because of a ruling, directive or other action by any agency of the
United States or any state of the United States having regulatory authority over
the Employer; but in each case only if (1) the Executive has been provided with
written notice of any assertion that there is a basis for termination for cause
which notice shall specify in reasonable detail specific facts regarding any
such assertion, (2) such written notice is provided to the Executive a
reasonable time (and in any event no less than three business days) before the
Board meets to consider any possible termination for cause, (3) at or prior to
the meeting of the Board to consider the matters described in the written
notice, an opportunity is provided to the Executive and his counsel to be heard
before the Board with respect to the matters described in the written notice,
(4) any resolution or other Board action held with respect to any deliberation
regarding or decision to terminate the Executive for cause is duly adopted by a
vote of at least two-thirds of the entire Board (excluding the Executive) at a
meeting of the Board duly called and held, and (5) the Executive is promptly
provided with a copy of the resolution or other corporate action taken with
respect to such termination. No act or failure to act by the Executive shall be
considered willful unless done or omitted to be done by him not in good faith
and without reasonable belief that his action or omission was in the best
interests of the Employer. The unwillingness of the Executive to accept any or
all of a material change in the nature or scope of his position, authorities or
duties, a reduction in his total compensation or benefits, a relocation that he
deems unreasonable in light of his personal circumstances, or other action by or
request of the Employer in respect of his position, authority, or responsibility
that he reasonably deems to be contrary to this Agreement, may not be considered
by the Board to be a failure to perform or misconduct by the Executive.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute, rule or regulation of similar effect.

 

“Confidential Information” shall mean all business and other information
relating to the business of the Employer, including without limitation,
technical or nontechnical data, programs, methods, techniques, processes,
financial data, financial plans, product plans, and lists of actual or potential
customers, which (i) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other Persons, and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy or confidentiality. Such information and
compilations of information shall be contractually subject to protection under
this Agreement whether or not such information constitutes a trade secret and is
separately protectable at law or in equity as a trade secret. Confidential
Information does not include confidential business information which does not
constitute a trade secret under applicable law two years after any expiration or
termination of this Agreement.

 

“Disability” or “Disabled” means the Executive suffers a sickness, accident or
injury that is determined by the carrier of any individual or group disability
insurance policy covering the Executive to be a disability rendering the
Executive totally and permanently disabled, as certified by a physician chosen
by the Employer and reasonably acceptable to the Executive, or as later defined
by the Internal Revenue Service in IRS Notice 2005 -1.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Good Reason” shall mean (i) without the Executive’s express written consent, a
material diminution in authority, duties or responsibilities; (ii) any reduction
by the Employer in the Executive’s Base Salary; (iii) a material diminution in
the authority, duties, or responsibilities of the supervisor to whom the
Executive reports, including a requirement to report to an officer or other
employee, rather than directly to the Board; (iv) a material diminution in the
budget over which the Executive retains authority; (iv) any failure of the
Employer to obtain the assumption of, or the agreement to perform, this
Agreement by any successor as contemplated in Section 13 hereof; or (v) the
Employer requiring the Executive to be

 

--------------------------------------------------------------------------------


 

permanently assigned to a location other than the current or future headquarters
of the Employer, except for required travel on the Employer business to an
extent substantially consistent with the Executive’s present business travel
obligations and as described under Section 3, or, in the event the Executive
consents to any relocation, the failure by the Employer to pay (or reimburse the
Executive) for all reasonable moving expenses incurred by the Executive relating
to a change of the Executive’s principal residence in connection with such
relocation and to indemnify the Executive against any loss realized on the sale
of the Executive’s principal residence in connection with any such change of
residence. Good Reason shall be deemed to occur only when Executive provides
notice to the Employer of his judgment that a Good Reason event has occurred
within 90 days of such occurrence, and the Employer will have at least 30 days
during which it may remedy the condition.

 

“Person” shall mean any individual, corporation, limited liability Employer,
bank, partnership, joint venture, association, joint-stock Employer, trust,
unincorporated organization or other entity.

 

“Regulatory Body” refers to The Office of the Comptroller of the Currency (OCC),
the Board of Governors of the Federal Reserve System (FRB), the Federal Deposit
Insurance Corporation (FDIC), and the Office of Thrift Supervision (OTS), also
known as “the agencies”.

 

“Specified Employee” means an employee who at the time of Termination of
Employment is a key employee of the Bank, if any stock of the Bank is publicly
traded on an established securities market or otherwise. For purposes of this
Agreement, an employee is a key employee if the employee meets the requirements
of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the
regulations thereunder and disregarding section 416(i)(5)) at any time during
the 12-month period ending on December 31 (the “identification period”). If the
employee is a key employee during an identification period, the employee is
treated as a key employee for purposes of this Agreement during the twelve (12)
month period that begins on the first day of April following the close of the
identification period.

 

“Termination for Cause” and “Cause” shall have the same definition specified in
any effective severance or employment agreement existing on the date hereof or
hereafter entered into between the Executive and the Bank. If the Executive is
not a party to a severance or employment agreement containing a definition of
termination for cause, Termination for Cause means the Bank terminates the
Executive’s employment because of:

 

(a)                                  the Executive’s gross negligence or gross
neglect of duties or intentional and material failure to perform stated duties
after written notice thereof, or

 

(b)                                 disloyalty or dishonesty by the Executive in
the performance of his duties, or a breach of the Executive’s fiduciary duties
for personal profit, in any case whether in his capacity as a director or
officer, or

 

(c)                                  embezzlement or misappropriation of funds
or property of the Bank or intentional wrongful damage by the Executive to the
business or property of the Bank or its affiliates, including without limitation
the reputation of the Bank, which in the judgment of the Bank causes material
harm to the Bank or affiliates, or

 

(d)                                 failure or refusal by the Participant to
devote full business time and attention to the performance of his or her duties
and responsibilities if such breach has not been cured within fifteen (15) days
after notice is given to the Participant; or

 

(e)                                  a willful violation by the Executive of any
applicable law or significant policy of the Bank or an affiliate that, in the
Bank’s judgment, results in an adverse effect on the Bank or the affiliate,
regardless of whether the violation leads to criminal prosecution or conviction.
For purposes of this Agreement, applicable laws include any statute, rule,
regulatory order, statement of policy, or final cease-

 

--------------------------------------------------------------------------------


 

and-desist order of any governmental agency or body having regulatory authority
over the Bank, or

 

(f)                                    the occurrence of any event that results
in the Executive being excluded from coverage, or having coverage limited for
the Executive as compared to other executives of the Bank, under the Bank’s
blanket bond or other fidelity or insurance policy covering its directors,
officers, or employees, or

 

(g)                                 the Executive is removed from office or
permanently prohibited from participating in the Bank’s affairs by an order
issued under section 8(e) (4) or section 8(g) (1) of the Federal Deposit
Insurance Act, 12 U.S.C. 1818(e) (4) or (g)(1), or

 

(h)                                 conviction of the Executive for or plea of
nolo contendere to a felony or conviction of or plea of nolo contendere to a
misdemeanor involving moral turpitude, or the actual incarceration of the
Executive for 45 consecutive days or more.

 

“Termination of Employment” with the Employer means that the Executive shall
have ceased to be employed by the Employer for reasons other than death,
excepting a leave of absence approved by the Employer. Whether a termination of
employment has occurred is determined based on whether the facts and
circumstances indicate that the Bank and the Executive reasonably anticipated
that no further services would be performed after a certain date or that the
level of bona fide services the Executive would perform after such date (whether
as an employee or as an independent contractor) would permanently decrease to no
more than twenty percent (20%) of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding twenty-four (24) month period (or the full period of
services to the Bank if the Executive has been providing services to the Bank
less than twenty-four (24) months).

 

“Voluntary Termination” shall mean the termination by Executive of Executive’s
employment following a Change in Control which is not the result for Good
Reason.

 

3.             Duties. During the term hereof, the Executive shall hold the
title of President of the Employer and the Bank, and shall report directly to
the Board. The Executive shall have such duties and authority as are typical of
the President of a Employer such as the Employer, including, without limitation,
those specific in the Employer’s bylaws. The Executive shall also promote, by
entertainment or otherwise, as and to the extent permitted by law, the business
of the Employer The Executive’s duties may, from time to time, be changed or
modified at the discretion of the Board; provided however, except with his
written consent, Executive shall not be assigned to any position of lower
professional status.

 

4.             Employment Term. Unless earlier terminated as provided herein,
the Employer agrees to employ, and the Executive hereby accepts employment
hereunder, for an initial term of two (2) years commencing on the Effective
Date, subject to the terms of this Agreement. Thereafter, the term of this
Agreement will automatically renew each day after the Effective Date for one
additional day so that the term of the Agreement shall always be two (2) years
unless notified of intent not to renew by either party.

 

5.             Compensation and Benefits. In consideration of Executive’s
services and covenants hereunder, Employer shall pay to Executive the
compensation and benefits described below (which compensation shall be paid in
accordance with the normal compensation practices of the Employer and shall be
subject to such deductions and withholdings as are required by law or policies
of the Employer in effect from time to time, provided that his salary pursuant
to Section 5(a) below shall be payable not less frequently than monthly):

 

(a)           Base Salary. As of the Effective Date of this Agreement, the
Employer agrees to pay the Executive during the term of this Agreement an
initial Base Salary at the rate of $400,000 per annum, payable in accordance
with Employer’s normal payroll practices with such payroll deductions and

 

--------------------------------------------------------------------------------


 

withholdings as are required by law. The Executive’s Base Salary shall be
reviewed no less frequently than annually and may be increased (but not reduced)
at the discretion of the Board (or a committee thereof) and, as so increased,
shall constitute the Executive’s “Base Salary” hereunder.

 

(b)           Annual Incentive Payment. During the term of this Agreement,
provided that Executive is a full-time Executive of the Employer on the final
day of the Employer’s fiscal year, in addition to other compensation to be paid
under this Section 5, the Executive shall receive a performance-based annual
incentive payment for the then completed fiscal year of the Employer (the
“Annual Incentive Payment”), which shall be a percent of Base Salary. The amount
actually awarded and paid to the Executive each fiscal year will be determined
by the Board and will be based on specific performance criteria to be identified
in writing in advance to Executive under a separate communication. The total
amount of the Annual Incentive Bonus to be paid hereunder shall be calculated by
the Employer and paid to the Executive within 60 days of the end of the
Employer’s fiscal year to which the Annual Incentive Bonus applies. The
Employer’s calculation of the Annual Incentive Bonus amount shall be conclusive
and binding absent fraud or manifest and material error.

 

(c)           Executive Benefits. The Executive shall be eligible for all
employee related benefit programs currently in place or as may be adopted for
the benefit of the Bank’s executives or employees.

 

(d)           Vacation. The Executive shall be entitled to paid vacation of five
(5) weeks, or as specified in the Employer’s then current vacation policy, as
amended from time to time if greater.

 

(e)           Reimbursement of Expenses. The Employer shall reimburse the
Executive in accordance with Employer’s expense reimbursement policies for all
reasonable, ordinary and necessary business expenses incurred by the Executive
in the course of his duties conducted on behalf of the Employer. In addition,
the Employer shall pay for the use of a Employer car and for the Executive’s
annual dues at a local country club, and expenses related to the Executive’s use
of such country club for matters related to the business of the Employer. The
Employer shall also reimburse Executive’s reasonable expenses for continuing
education courses necessary to maintain any certifications or licenses Executive
may hold.

 

(f)            Other Employee Benefits. The Executive shall be entitled to
participate in any employee benefit plans now existing or established hereafter
generally available to employees of the Employer or senior officers of the
Employer, and to all normal perquisites provided to senior officers of the
Employer, provided Executive is otherwise qualified to participate in such plans
or programs. As part of its normal course of business, the Employer may amend or
terminate employee benefits.

 

(g)           Benefits Not in Lieu of Compensation. No benefit or perquisite
provided to the Executive shall be deemed to be in lieu of Base Salary, bonus,
or other compensation, provided that the reporting of any benefits shall be
consistent with the Code.

 

(h)           Insurance. The Employer shall maintain or cause to be maintained
director and officer liability insurance covering the Executive throughout the
term of this Agreement.

 

6.             Termination. Employment with the Employer hereunder may be
terminated as follows:

 

(a)      The Employer. The Employer shall have the right to terminate
Executive’s employment hereunder at any time during the term hereof (i) for
Cause, (ii) if the Executive becomes Disabled, (iii) upon the Executive’s death,
or (iv) without Cause.

 

(i)            If the Employer terminates Executive’s employment under this
Agreement for Cause pursuant to clause (i) of Section 6(a) above, the Employer’s
obligations under this Agreement, including any obligations of the Employer
under Section 5 hereof, shall cease as of the date of termination.

 

(ii)           If the Employer terminates Executive’s employment under this
Agreement pursuant to clauses (ii) or (iii) of Section 6(a) above, the
Employer’s obligations hereunder,

 

--------------------------------------------------------------------------------


 

including the obligations under Sections 5(a) above, shall cease on the date of
death or Disability, as appropriate. During the period of incapacity leading up
to the termination of the Executive’s employment under this provision, the
Employer shall continue to pay the full Base Salary at the rate then in effect
and all perquisites and other benefits (other than bonus) until Executive has
satisfied the “elimination period” specified under any disability plan or
insurance program maintained by the Employer, provided that the amount of the
Employer’s payments under this Section 6(a)(ii) to Executive shall be reduced by
the sum of the amounts, if any, payable to Executive for the same period under
any Employer sick pay, paid time off, or other leave program or any disability
benefit or pension plan covering Executive. In no event shall the Employer be
required to pay the Executive Base Salary or any other compensation or benefits
twelve (12) months after the onset of Executive’s Disability. Furthermore,
Executive shall receive any bonus earned or accrued through the date of
incapacity, including any unvested amounts awarded for previous years.

 

(iii)         Subject to Section 6(c) below, if the Employer terminates
Executive’s employment without Cause pursuant to clause (iv) of
Section 6(a) above, Executive shall be entitled to receive as severance, less
applicable taxes and other deductions, a sum equal to two times the aggregate
cash compensation provided in Sections 5(a) and 5(b) being paid at the time of
termination (the “Severance Payment”). For purposes of determining compensation
which is not fixed (such as a bonus), the annual amount of such unfixed
compensation shall be deemed to be equal to the average of such compensation
over the three year period immediately prior to the termination. Subject to
Section 6(c) below, the Severance Payment shall be payable without interest in
equal installments, but no less frequently than monthly, with the final
installment due on the second anniversary of the date of the termination of
Executive’s employment in accordance with this Section 6(a)(iii).

 

(iv)          Subject to Section 6(c) below, in the event of termination without
Cause pursuant to clause (iv) of Section 6(a), (A) all rights of Executive
pursuant to awards of share grants or options granted by the Employer shall be
deemed to have vested and shall be released from all conditions and
restrictions, except for restrictions on transfer pursuant to the Securities Act
of 1933, as amended, (B) the Executive shall be deemed to be credited with
service with the Employer for such remaining Term for the purposes of the
Employer’s benefit plans, (C) the Executive shall be deemed to have retired from
the Employer and shall be entitled as of the termination date, or at such later
time as he may elect (or may have previously elected) to commence receiving the
total combined qualified and non-qualified retirement benefit to which he is
entitled hereunder, and (D) if any provision of this Section 6(a)(iv) cannot, in
whole or in part, be implemented and carried out under the terms of the
applicable compensation, benefit, or other plan or arrangement of the Employer
because the Executive has ceased to be an actual employee of the Employer,
because the Executive has insufficient or reduced credited service based upon
his actual employment by the Employer, because the plan or arrangement has been
terminated or amended after the effective date of this Agreement, or because of
any other reason, the Employer itself shall pay or otherwise provide the
equivalent of such rights, benefits and credits for such benefits to Executive,
his dependents, beneficiaries and estate. Notwithstanding the foregoing, the
Employer shall be under no obligation to provide life insurance coverage or
long-term disability income benefit coverage beyond the period otherwise
available to employees after termination of employment under the terms and
conditions of such plans or programs.

 

(b)           By Executive. Except when Executive’s employment is terminated for
Cause prior to a Change in Control or for death or Disability under Sections
6(a)(i), (ii) or (iii), Executive shall have the right to terminate his
employment hereunder if (i) the Executive at any time gives written notice of
termination (for any reason) to the Employer; (ii) there is a Voluntary
Termination; (iii) there is Good Reason, or (iv) the Employer materially
breaches this Agreement and such breach is not cured within 30 days after
written notice of such breach is given by the Executive to the Employer.

 

--------------------------------------------------------------------------------


 

(i)            If Executive terminates his employment hereunder pursuant to
clauses (i) or (ii) of Section 6(b) above, the Employer’s obligations under this
Agreement, including any obligations of the Employer under Section 5 hereof,
shall cease as of the date of termination.

 

(ii)           If Executive terminates his employment hereunder pursuant to
clauses (iii) or (iv) of Section 6(b), Executive, subject to Section 14 below,
shall be entitled to receive as severance, less applicable taxes and other
deductions, the Severance Payment as defined in Section 6(a)(iii) above. Subject
to Section 6(c) below, the Severance Payment shall be payable without interest
in equal installments, but no less frequently than monthly, with the final
installment due on the second anniversary of the date of the termination of
Executive’s employment in accordance with this Section 6(b)(ii). The Employer
may prepay any or all of the Severance Payment without fee or penalty.

 

(iii)           Subject to Section 6(c) below, in addition, in the event of
termination pursuant to any of clauses (iii) or (iv) of this Section 6(b),
(A) all rights of Executive pursuant to awards of share grants or options
granted by the Employer shall be deemed to have vested and shall be released
from all conditions and restrictions, except for restrictions on transfer
pursuant to the Securities Act of 1933, as amended, (B) the Executive shall be
deemed to be credited with service with the Employer for such remaining Term for
the purposes of the Employer’s benefit plans, (C) the Executive shall be deemed
to have retired from the Employer and shall be entitled as of the termination
date, or at such later time as he may elect (or may have previously elected) to
commence receiving the total combined qualified and non-qualified retirement
benefit to which he is entitled hereunder, and (D) if any provision of this
Section 6(b) cannot, in whole or in part, be implemented and carried out under
the terms of the applicable compensation, benefit, or other plan or arrangement
of the Employer because the Executive has ceased to be an actual employee of the
Employer, because the Executive has insufficient or reduced credited service
based upon his actual employment by the Employer, because the plan or
arrangement has been terminated or amended after the effective date of this
Agreement, or because of any other reason, the Employer itself shall pay or
otherwise provide the equivalent of such rights, benefits and credits for such
benefits to Executive, his dependents, beneficiaries and estate.

 

(c)              Payment of Severance.

 

(i)            The Employer’s obligation to make the severance benefit payments
(Section 6(a)(iii) and 6(b)(ii)) and to provide the other rights set forth in
Sections 6(a)(iv) and 6(b)(iii) , any severance and other benefit due hereunder
shall commence being paid to the Executive within thirty (30) days following the
Termination of Employment. Any severance and other benefit earned hereunder
shall be in lieu of any other claim for compensation whether under this
Agreement, or under any wage continuation law or at common law or otherwise, and
any and all claims to severance or similar payments or benefits which the
Executive may otherwise have or make.

 

(ii)           Notwithstanding anything contained herein to the contrary, in the
event of a violation or breach by Executive of any of the provisions of Sections
8 or 9, below, the Employer, in addition to, and not in limitation of, any other
rights, remedies, or damages available to the Employer at law or in equity,
shall be entitled to suspend, cease, and terminate the Employer’s obligations to
make the Severance Payment, and any other benefits, reimbursements, or rights of
the Executive arising under this Agreement, and to recover from the Executive
the Severance Payment, if any, previously paid to the Executive. In addition, in
the event that any legal challenge to the validity or enforceability of any
provision in Section 8 or 9 is asserted by or on behalf of the Executive, the
Executive shall immediately forfeit the Executive’s right to the Severance
Payment and all other benefits, reimbursements, and rights of Executive arising
under this Agreement. These remedies shall be in addition to, and not in
limitation of, any injunctive relief or other rights, remedies, or damages, to
which the Employer is or may be entitled as a result of this Agreement.

 

--------------------------------------------------------------------------------


 

(iii)           Notwithstanding anything to the contrary herein, if the
Executive is suspended or temporarily prohibited from participating in the
conduct of the Employer’s affairs by a notice served under section 8(e)(3) or
(g)(1) of Federal Deposit Insurance Act (12 U.S.C. 1818 (e)(3) and (g)(1), the
Employer’s obligations under this Agreement shall be suspended as of the date of
service unless stayed by appropriate proceedings. If the charges in the notice
are dismissed, the Employer may in its discretion (i) pay the Executive all or
part of the compensation withheld while the obligations under this Agreement
were suspended and (ii) reinstate (in whole or in part) any of such obligations
which were suspended. Notwithstanding anything to the contrary herein, if the
Executive is removed or permanently prohibited from participating in the conduct
of the Employer’s affairs by an order issued under section 8 (e)(4) or (g)(1) of
the Federal Deposit Insurance Act (12 U.S.C. 1818 (e)(4) or (g)(1), all
obligations of the Executive under this Agreement shall terminate as of the
effective date of the order, but any vested rights of the parties hereto shall
not be affected. Notwithstanding anything to the contrary herein, if the
Employer is in default (as defined in section 3(x)(1) of the Federal Deposit
Insurance Act), all obligations under this Agreement shall terminate as of the
date of default, but this Section shall not affect any vested rights of the
parties hereto. Any payments made to the Executive pursuant to this Agreement,
or otherwise, are subject to and conditioned upon their compliance with 12
U.S.C. Section 1828(k) and any regulations promulgated thereunder.

 

7.             Change in Control Benefit. Notwithstanding anything to the
contrary in Section 6, if a Change in Control of the Employer occurs, and the
Executive’s employment is terminated during the period beginning one (1) year
prior to and ending two (2) years following a Change in Control, the Employer
shall pay to the Executive a benefit as defined in Section 7(a) below in lieu of
any other payment or benefit whatsoever.

 

(a)            Amount. Notwithstanding anything to the contrary in Section 6,
upon a Change in Control and termination of employment without Cause or for Good
Reason following a Change in Control, the Executive will receive a Change in
Control benefit equal to an amount that is one (1) dollar less than that amount
which would constitute an “excess parachute payment” as defined in IRC 280(G),
or as subsequently amended.

 

                (b)           Payment. The amount due under the above Subsection
(a) shall be paid in a lump sum within thirty (30) days of a Change in Control,
and shall be in addition to any other rights of the Executive under this
Agreement with regard to termination of the Executive without cause and under
any other agreement between the Executive and the Employer

 

8.             Confidential Information. The Executive recognizes and
acknowledges that he will have access to certain information of the Employer and
its subsidiaries and that such information is confidential and constitutes
valuable, special and unique property of the Employer. The Executive agrees to
maintain in strict confidence and, except as necessary to perform his duties for
the Employer, agrees not to use or disclose any Trade Secrets of the Employer
during or after his employment. “Trade Secret” means information, including a
formula, pattern, compilation, program, device, method, technique, process,
drawing, cost data or customer list, that: (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. In addition, the
Executive agrees to maintain in strict confidence and, except as necessary to
perform his duties for the Employer, not to use or disclose any Confidential
Business Information of the Employer during his employment and for a period of
36 months following termination of the Executive’s employment (regardless of
whether this Agreement terminates or expires). “Confidential Business
Information” shall mean any internal, non-public information (other than Trade
Secrets already addressed above) concerning the Employer’s financial position
and results of operations (including revenues, assets, net income, etc.); annual
and long-range business plans; product or service plans; marketing plans and
methods; training, educational and administrative manuals; customer and supplier
information and purchase histories; and employee lists. The provisions of this
Section 8 shall also apply to protect Trade Secrets and Confidential Business
Information of third parties provided to the Employer under an obligation of
secrecy.

 

--------------------------------------------------------------------------------


 

9.             Delivery of Documents upon Termination. At the Employer’s
request, the Executive shall deliver to the Employer or its designee at the
termination of the Executive’s employment all correspondence, memoranda, notes,
records, drawings, sketches, plans, customer lists, product compositions, and
other documents and all copies thereof, made, composed or received by the
Executive, solely or jointly with others, that are in the Executive’s
possession, custody, or control at termination and that are related in any
manner to the past, present, or anticipated business of the Employer.

 

10.           Remedies. The Executive acknowledges that a remedy at law for any
breach or attempted breach of the Executive’s obligations under Sections 8 and 9
may be inadequate, agrees that the Employer may be entitled to specific
performance and injunctive and other equitable remedies in case of any such
breach or attempted breach and further agrees to waive any requirement for the
securing or posting of any bond in connection with the obtaining of any such
injunctive or other equitable relief. The Employer shall have the right to
offset against amounts to be paid to the Executive pursuant to the terms hereof
any amounts from time to time owing by the Executive to the Employer. The
termination of the Agreement shall not be deemed to be a waiver by the Employer
of any breach by the Executive of this Agreement or any other obligation owed
the Employer, and notwithstanding such a termination the Executive shall be
liable for all damages attributable to such a breach.

 

11.           Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration
pursuant to the Tennessee law in Nashville, Tennessee. Judgment may be entered
on the arbitrator’s award in any court having jurisdiction.

 

12.           Indemnification. The Executive shall be protected against any and
all legal actions when he is either a party, witness or a participant in any
legal action brought against the Employer or the Executive or a board member. He
will be protected through any programs that cover the outside directors or other
executives of the Employer.

 

13.           Miscellaneous Provisions.

 

(a)           Successors of the Employer. The Employer will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Employer, by agreement in form and substance satisfactory to the Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Employer would be required to perform it if no such
succession had taken place. Failure of the Employer to obtain such agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation from the Employer in
the same amount and on the same terms as the Executive would be entitled
hereunder if the Executive terminated his employment for Good Reason (or, solely
at the Executive’s option, compensation from the Employer in the same amount and
on the same terms as the Executive would be entitled under Section 7 above),
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the date of termination. As
used in this Agreement, “Employer” as hereinbefore defined shall include any
successor to its business and/or assets as aforesaid which executes and delivers
the agreement provided for in this Section 13 or which otherwise becomes bound
by all the terms and provisions of this Agreement by operation of law.

 

(b)           Executive’s Heirs, etc. The Executive may not assign the
Executive’s rights or delegate the Executive’s duties or obligations hereunder
without the written consent of the Employer. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amounts would still
be payable to the Executive hereunder as if he had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Executive’s designee or, if there be no such
designee, to the Executive’s estate.

 

--------------------------------------------------------------------------------


 

(c)           Notices. Any notice, request, approval, consent, demand or other
communication shall be effective upon the first to occur of the following:
(i) upon receipt by the party to whom such notice, request, approval, consent,
demand or other communication is being given; or (ii) three (3) business days
after being duly deposited in the United States mail, registered or certified,
return receipt requested, and addressed as follows:

 

Executive:

 

Michael R. Sapp

 

 

 

 

 

 

 

Franklin, TN

 

 

 

 

 

Employer:

 

Tennessee Commerce Bank

 

 

The parties hereto may change their respective addresses by notice in writing
given to the other party to this Agreement.

 

(d)           Amendment or Waiver. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and such officer as may be
specifically designated by the Board (which shall not include the Executive). No
waiver by either party hereto at any time of any breach by the other party
hereto of or compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party that are not
set forth expressly in this Agreement.

 

(e)           Invalid Provisions. Should any portion of this Agreement be
adjudged or held to be invalid, unenforceable or void, such holding shall not
have the effect of invalidating or voiding the remainder of this Agreement and
the parties hereby agree that the portion so held invalid, unenforceable or void
shall if possible, be deemed amended or reduced in scope, or otherwise be
stricken from this Agreement to the extent required for the purposes of validity
and enforcement thereof.

 

(f)            Survival of the Executive’s Obligations. The Executive’s
obligations under this Agreement shall survive regardless of whether the
Executive’s employment by the Employer is terminated, voluntarily or
involuntarily, by the Employer or the Executive, with or without Cause.

 

(g)           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

(h)           Governing Law. This Agreement and any action or proceeding related
to it shall be governed by and construed under the laws of the State of
Tennessee.

 

(i)            Captions and Gender. The use of Captions and Section headings
herein is for purposes of convenience only and shall not effect the
interpretation or substance of any provisions contained herein. Similarly, the
use of the masculine gender with respect to pronouns in this Agreement is for
purposes of convenience and includes either sex who may be a signatory.

 

(j)            Effect on Prior Agreements. This Agreement, and any attachments,
represent the entire understanding between the parties hereto and supersedes in
all respects any other prior Agreement or understanding between the Employer and
the Executive regarding the Executive’s employment.

 

14.           Section 409A. This Agreement. is intended to comply with the
requirements of Section 409A of the Code and regulations promulgated thereunder
(together, “Section 409A”), and shall, to the extent practicable, be construed
in accordance therewith. If any amount payable pursuant to this Agreement
constitutes a “deferral of compensation” subject to Section 409A and if, at the
date of the Executive’s “separation from service,” as such term is defined in
Section 409A, from the Employer (his “Separation

 

--------------------------------------------------------------------------------


 

from Service”), the Executive is a “specified employee”, within the meaning of
Section 409A, of the Employer as determined by the Employer from time to time,
then each such payment that would otherwise be payable to the Executive within
the six (6) month period following the Executive’s Separation from Service shall
be delayed and paid to the Executive without interest on the first business day
of the seventh month following the Executive’s Separation from Service. For the
avoidance of doubt, for purposes of this Agreement, any amount which would not
be considered a “deferral of compensation” within the meaning of Section 409A by
reason of Treas. Reg. Sections 1.409A-1(b)(4) or 1.409A1(b)(9) shall not be
considered a deferral of compensation for which payment shall be delayed in
accordance with the preceding sentence. For purposes of this Agreement, each
payment to which the Executive may be entitled pursuant to this Agreement,
including each of the severance payments, shall be considered a separate payment
within the meaning of Treas. Reg. Section 1.409A-2(b)(2). Notwithstanding the
foregoing, to the extent that this Agreement or any payment or benefit hereunder
shall be deemed not to comply with Section 409A, then neither the Employer, nor
any of its principals, employees, designees or agents, shall be liable to the
Executive or to any other person to the extent such failure to comply results
from any actions, decisions or determinations made in good faith.

 

IN WITNESS WHEREOF, the Executive and a duly authorized Employer officer have
signed this Agreement to be effective as of the Effective Date.

 

EXECUTIVE

 

TENNESSEE COMMERCE BANK

 

 

 

/s/ Michael R. Sapp

 

/s/ Darrel Reifschneider

Michael R. Sapp

 

 

 

--------------------------------------------------------------------------------